
	
		II
		110th CONGRESS
		1st Session
		S. 218
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Ms. Snowe (for herself,
			 Mrs. Lincoln, Mr. Obama, and Mr.
			 Rockefeller) introduced the following bill; which was read twice
			 and referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  income threshold used to calculate the refundable portion of the child tax
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Working Family Child Assistance
			 Act.
		2.$10,000 income
			 threshold used to calculate refundable portion of child tax credit
			(a)In
			 generalSection 24(d) of the
			 Internal Revenue Code of 1986 (relating to portion of credit refundable) is
			 amended—
				(1)by striking as exceeds and
			 all that follows through , or in paragraph (1)(B)(i) and
			 inserting as exceeds $10,000, or, and
				(2)by striking
			 paragraph (3).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(c)Application of
			 sunset to this sectionEach amendment made by this section shall
			 be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act
			 of 2001 to the same extent and in the same manner as the provision of such Act
			 to which such amendment relates.
			
